NUMBER 13-14-00524-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KATHARINE CASTELLANOS,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


               On appeal from the County Court at Law No. 1
                        of Nueces County, Texas.



                        ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Appellant, Katherine Castellanos, filed a notice of appeal with this Court from her

conviction for driving while intoxicated. The record currently before the Court fails to

include a certification of appellant’s right to appeal. Accordingly, this matter is ABATED

and REMANDED to the trial court for entry of a certification of the appellant’s right to
appeal. On remand, the trial court shall immediately issue notice of a hearing and

accordingly conduct a hearing addressing the foregoing matter. We further direct that,

after conducting the hearing, the trial court certify whether appellant has the right of

appeal. The trial court's certification, and any orders it enters, shall be included in a

supplemental clerk's record. The trial court is directed to cause the supplemental clerk's

record to be filed with the Clerk of this Court within thirty days of the date of this order.

Should the trial court require more time to comply with the directions of this Court, it shall

request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of January, 2015.




                                              2